internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc dom p si - plr-104486-99 date date decedent spouse trust trust trust trust agreement state state d1 bank dear this letter responds to your letter dated date and subsequent correspondence submitted by you on behalf of trust trust trust and trust as their authorized representative requesting several rulings concerning the income gift estate and generation-skipping_transfer_tax consequences of proposed transactions consisting of the transfer of all assets and liabilities from trust to trust and from trust to trust the facts submitted indicate that decedent died on d1 a resident of state prior to decedent’s death decedent had created a revocable inter_vivos_trust that became irrevocable on his death under the terms of the trust agreement agreement on decedent’s death after payment of certain pre-residuary dispositions and the establishment of a credit_shelter_trust the balance of the trust estate was to be distributed to two marital trusts trust and trust trust was to be funded with an amount equal to decedent’s remaining gstt exemption trust was to be funded with the balance of the trust estate under article of the agreement the trustee is to pay all trust income to spouse and in addition the trustee has the discretion to pay corpus to spouse in such sums as the trustee deems advisable taking into consideration spouse’s needs and station in life on spouse’s death after providing for the payment of death taxes the trust estate is to be held in further trust for the benefit of decedent’s issue under article of the agreement the trustee is to pay the income of trust to spouse and in addition such sums of principal as the trustee deems advisable to provide for the proper support maintenance and health of spouse on spouse’s death an amount equal to spouse’s remaining gstt exemption is to be continued to be held in trust for the benefit of decedent’s issue the balance is to be paid outright to decedent’s children if living or held in further trust for the issue of any deceased child under article of the agreement trustees are directed to apply the state uniform principal and income act in determining whether receipts and disbursements shall be allocated to principal or income except as required in the trust instrument under article of the agreement any trust created under the agreement shall terminate if not previously terminated twenty-one years after the death of the survivor of decedent and all individual beneficiaries named or described in the agreement who are living at the date of the agreement article authorizes the trustees to change the situs of any trust created under the agreement on form_706 filed for decedent’s estate an election was made under sec_2056 of the internal_revenue_code to treat trust and trust as qualified_terminable_interest_property qtip a sec_2652 reverse_qtip_election was also made with respect to trust the decedent’s remaining gstt exemption was allocated to trust trust and trust were established as irrevocable trusts by a trustee of trust and trust respectively who is not a resident of state trust sec_3 and have a situs in and are governed by the laws of state bank and the individual trustees of trust are the trustees of trust bank and the individual trustees of trust are the trustees of trust the terms of trust and trust are substantially identical similarly the terms of trust and trust are substantially identical for example trust and trust provide for the same beneficial_interest for spouse and the same disposition of trust assets on spouse’s death spouse has the same powers to require that the trustee make the property productive both trust and trust are subject_to the provisions of the uniform income and principal act of the state under which they were formed which acts are substantively identical regarding allocation of receipts and expenditures further both trusts must terminate at the same time in all events similarly trust and trust provide for the same beneficial_interest for spouse and the same disposition of trust assets on spouse’s death spouse has the same power to require that the trustee make the property productive both trusts must terminate at the same time in all events the trustees of trust and trust propose to transfer the assets of trust to trust and the assets of trust to trust you represent that the transfers will be approved in writing by all primary beneficiaries of each trust a state court has authorized the transfer of assets and liabilities from trust sec_1 and to trust sec_3 and respectively and has approved the cessation of jurisdiction by state the district_court of state has issued an order confirming the trustees of trust sec_3 and as trustees of state trusts after the transactions the only assets held in trust and trust will be those assets received from trust and trust respectively trust and trust will be terminated after the transactions ruling sec_671 of the code provides that where it is specified in subpart e of part i of subchapter_j of chapter that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual any remaining portion of the trust shall be subject_to subparts a through d sec_673 through specify the circumstances under which the grantor is regarded as the owner of a portion of a_trust sec_1_671-2 of the income_tax regulations provides that for purposes of subchapter_j a grantor includes any person to the extent such person either creates a_trust or directly or indirectly makes a gratuitous transfer of property to a_trust in this case decedent the original grantor has died and thus can no longer be treated as the deemed owner of trust sec_1 and if the corpus of trust sec_1 and became the property of someone other than in trust at any time during this transaction then that person is the grantor of part or all of trust sec_3 and depending on the extent of that person’s property rights in the corpus sec_678 provides that a person other than the grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself or such person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would within the principles of sec_671 to inclusive subject a grantor of a_trust to treatment as the owner thereof based on our analysis of the trust documents and the factual representations submitted we conclude that the proposed transactions will not cause any of trust sec_1 through to be considered a grantor_trust nor will any trustee or beneficiary of trust sec_1 through be considered the owner of any portion of trust sec_1 through under sec_671 through of the code ruling sec_61 provides that except as otherwise provided in subtitle a of title_26 gross_income means all income from whatever source derived sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 over the amount_realized sec_1001 defines the amount_realized from the sale or disposition of property as the sum of any money received plus the fair_market_value of any property received sec_1_1001-1 provides as a general_rule that except as otherwise provided in subtitle a the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained for purposes of sec_1001 in an exchange of property each party to the exchange gives up a property interest in return for a new or additional property interest such an exchange is a disposition under sec_1001 an exchange of property results in the realization of gain under sec_1001 if the properties exchanged are materially different 499_us_554 there is a material difference when the exchanged properties embody legal entitlements different in_kind or extent or they confer different rights and powers u s pincite in 419_f2d_999 th cir aff’g 293_fsupp_1106 n d ill cert_denied 397_us_1041 the court held that a nonrealization event occurs when despite the form of the transaction in substance the taxpayer holds the same property interest after a transaction as before is as secure with respect to the interest after a transaction as before and there is no realistic difference in the value of the property interest held as a result of the transaction based on our analysis of the trust documents and the factual representations submitted we conclude that the proposed transactions will not cause trust sec_1 through or any beneficiary or trustee thereof to recognize any taxable_income gain_or_loss relating to a deemed sale exchange or other_disposition of any trust asset by any of trust sec_1 through under sec_61 or sec_1001 of the code ruling sec_1015 provides that if property is acquired after date by a transfer in trust other than by a transfer in trust by gift bequest or devise the basis is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer is made sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than transfer in trust by gift bequest or devise the basis of the property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to the termination of the trust and distribution of the property or thereafter sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there is included the period for which the property was held by any other person if under chapter the property has for the purposes of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of the other person based on our analysis of the trust documents and the factual representations submitted we conclude that for the purposes of determining the amount and character of gains or losses on any sale_or_exchange the assets of trust immediately after the proposed transactions will have the same holding_period and basis as those same assets in trust immediately prior to the proposed transactions and the assets of trust immediately after the proposed transactions will have the same holding_period and basis as those same assets in trust immediately prior to the proposed transactions ruling sec_2501 imposes a tax on the transfer of property by gift to any individual sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that the gift_tax applies to a transfer whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 defines a gift as any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift and shall be included in computing the amount of gifts made during the calendar_year in this case the interests of the beneficiaries will be the same before and after the proposed transaction further the application of state law will have no effect on the beneficial interests of the parties or the duration of the trusts as originally provided for under trust and trust therefore no property will be gratuitously transferred for less than adequate_and_full_consideration accordingly no taxable gift will be made as a result of the transfer of assets from trust and trust to trust and trust respectively ruling sec_2601 imposes a tax on every generation-skipping_transfer made by a transferor to a skip_person a person assigned to a generation that i sec_2 or more generations below the generation assignment of the transferor under sec_2652 a transferor is defined generally as the last person with respect to whom the property was subject_to an estate or gift_tax sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip sec_26_2611-1 provides that a generation-skipping_transfer is an event that is either a direct_skip a taxable_distribution or a taxable_termination the determination as to whether an event is a generation-skipping_transfer is made by reference to the most recent transfer subject_to estate or gift_tax sec_2612 defines the term direct_skip to mean a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2612 defines the term taxable_termination to mean the termination by death lapse or time release of power or otherwise of an interest_in_property_held_in_trust unless a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2613 defines the term skip_person to mean a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust a if all interests in such trust are held by skip persons or b if i there is no person holding an interest in trust ii at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person in general under sec_2602 the amount of gst tax is computed by multiplying the taxable_amount by the applicable_rate under sec_2641 the applicable_rate is defined as the product of the highest estate_tax rate and the inclusion_ratio with respect to the trust under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is the excess if any of over the applicable_fraction determined for the trust from which such transfer is made or in the case of a direct_skip the applicable_fraction determined for such skip sec_2642 defines the term applicable_fraction in general as a fraction the numerator of which is the amount of the gst_exemption discussed below allocated to the trust or in the case of a direct_skip allocated to the property transferred in such skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip under sec_2631 in determining the inclusion_ratio every individual is allowed a gstt exemption of dollar_figure adjusted as provided in sec_2631 which may be allocated by the individual or his executor to any property with respect to which such individual is the transferor under sec_2632 the allocation of exemption may be made at any time on or before the date prescribed for filing the individual's estate_tax_return including extensions under sec_2632 any portion of an individual’s gstt exemption not allocated within the time prescribed in sec_2632 is allocated in accordance with that section sec_2652 provides that for purposes of the gstt the estate of the decedent or the donor spouse may elect to treat all of the property in a qualified_terminable_interest_property qtip_trust as if the election to be treated as qualified_terminable_interest_property under sec_2056 had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gstt purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gstt exemption may be allocated to the qtip_trust in this case the dispositive and administrative provisions of trust are identical to trust and the dispositive and administrative provisions of trust are identical to trust further the timing of the termination of trust and trust are the same as provided for under trust and trust finally the application of state law to trust and trust will have no effect on the beneficial interests provided for under the terms of the original trust and trust accordingly the proposed transfer of assets from trust and trust to trust and after the transaction respectively will not constitute a transfer for gstt purposes the inclusion_ratio with respect to trust and trust will be the same as the inclusion ratios with respect to trust and trust respectively immediately prior to the transaction further in view of the reverse_qtip_election decedent will remain the transferor of trust for gstt purposes ruling sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail and after the termination of the spouse’s interest an interest in the property passes to someone other than the spouse sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property qtip as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2044 includes in the gross_estate of the surviving_spouse the value of all property in which the decedent has a qualifying_income_interest_for_life and with respect to which an election was made under sec_2056 in this case an election was made under sec_2056 to treat trust and trust as qtip as discussed above the dispositive and administrative provisions of trust and trust are identical to those of trust and trust respectively further the application of state law will have no effect on the beneficial interests of the parties or the duration of the trusts as originally provided for under trust and trust in addition spouse has the same interests in trust and trust as spouse had in trust and trust therefore trust and trust will continue to be qtip for purposes of sec_2056 and sec_2044 the fair_market_value of the assets of trust and trust determined as of the date of spouse’s death or alternate_valuation_date if applicable will be includible in spouse’s gross_estate under sec_2044 except as specifically ruled upon above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to the trustees of trust sec_1 through sincerely yours j thomas hines acting branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
